[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            APRIL 24, 2009
                             No. 08-16268                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                 D. C. Docket No. 07-01533-CV-T-24-MAP

HAROLD MCLEROY,

                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee,

SOCIAL SECURITY ADMINISTRATION,

                                                     Interested Party-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (April 24, 2009)

Before BIRCH, HULL and PRYOR, Circuit Judges.

PER CURIAM:
      Harold McLeroy appeals a judgment that affirmed the denial of his

application for disability insurance benefits and supplemental security income. 42

U.S.C. §§ 405(g), 1383(c)(3). McLeroy argues that the administrative law judge

posed to the vocational expert a hypothetical question that contained an incorrect

standard to determine whether McLeroy’s skills were transferable. We affirm.

      We review the decision by the Commissioner “to determine if it is supported

by substantial evidence and based on proper legal standards.” Lewis v. Callahan,

125 F.3d 1436, 1439 (11th Cir. 1997). Substantial evidence consists of “such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. at 1440. When the administrative law judge denies benefits and

the Appeals Council denies review, we review the decision of the administrative

law judge as the final decision of the Commissioner. Doughty v. Apfel, 245 F.3d

1274, 1278 (11th Cir. 2001).

      The administrative law judge posed an accurate hypothetical question to the

vocational expert. McLeroy argues that the administrative law judge should have

asked the vocational expert whether McLeroy had skills that were transferable

“with little or no vocational training or job orientation,” but that standard does not

apply to McLeroy. The regulations provide that skills must be transferable with

little or no adjustment either (1) to applicants aged 55 or older who are limited to



                                           2
sedentary work or (2) to applicants who are capable of light work and are between

60 and 64 years old. 20 C.F.R. pt. 404, subpt. P, app. 2 §§ 201.00(f), 202.00(f).

McLeroy does not challenge the finding of the administrative law judge that he can

perform light work and the administrative law judge made that finding when

McLeroy was 57 years old. When an applicant is limited to light work, the

“presence of acquired skills that are readily transferable to a significant range of

semi-skilled or skilled work within an individual’s residual functional capacity

would ordinarily warrant a finding of not disabled regardless of the adversity of

age . . . .” 20 C.F.R. pt. 404, subpt. P, app. 2, § 202.00(e). The hypothetical

question posed to the vocational expert about whether there would “be much in the

way of adjustment required in the terms of tools or work processes, work settings,

or the industry” enabled the administrative law judge to determine if McLeroy’s

skills were “readily transferable.”

      The judgment in favor of the Commissioner is AFFIRMED.




                                           3